Citation Nr: 0841812	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple drug 
dependency, substance abuse, and alcoholism.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
with symptoms of fatigue and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from April 1984 to February 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims for service connection.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, with symptoms of fatigue and anxiety is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's multiple drug dependency, substance abuse, and 
alcoholism are not subject to direct service connection as a 
matter of law, and are not secondary to any service- 
connected disability.


CONCLUSION OF LAW

Multiple drug dependency, substance abuse, and alcoholism 
were not, as a matter of law, incurred in or aggravated by 
service and were not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303, 3.310(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, VCAA notice is not required because the issues 
presented of multiple drug dependency, substance abuse, and 
alcoholism involve a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


II.  Entitlement to Service Connection for Multiple Drug 
Dependency, Substance Abuse, and Alcoholism

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
multiple drug dependency, substance abuse, and alcoholism.  
He asserts that his time spent in the military, especially 
while in Korea, caused him to become dependent on alcohol.

The Board notes that the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52, 375 (June 9, 1999).  

The veteran filed his claim in April 2004.  In a case where 
the law is dispositive of a claim on appeal, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, 
direct service connection for multiple drug dependency, 
substance abuse, and alcoholism is denied as a matter of law.

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Court held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 38 U.S.C.A. § 1131 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Court defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.

The Board acknowledges that the veteran has alleged that his 
in-service substance abuse was a method of coping with his 
depression.  In the veteran's statement in support of his 
claim from June 2004, the veteran stated that during service 
soldiers in his squad became concerned about his behavior due 
to chronic alcoholism, including drinking while on duty.  
Furthermore, the veteran stated that due to his alcoholism, 
he was assigned a personal psychiatrist while in Korea.  
However, the veteran is not eligible to receive benefits for 
multiple drug dependency, substance abuse, and alcoholism on 
a secondary basis because he is not currently service 
connected for any disability.

On the basis of the above analysis and applicable laws, the 
Board concludes that the veteran is not entitled to 
compensation for multiple drug dependency, substance abuse, 
and alcoholism on a direct basis or as secondary to any 
service-connected disability.


ORDER

Entitlement to service connection for multiple drug 
dependency, substance abuse, and alcoholism is denied.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include major depressive 
disorder, with symptoms of fatigue and anxiety.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that the duty to assist has not been met.  
Service medical records have not been associated with the 
file.  Dental records were associated, and located with the 
dental records is a notation indicating that the veteran's 
service medical records were left in Camp Stanley, Korea.  
Additionally, the veteran indicated on his claim in April 
2004 that he left active service from that location.  A 
rating decision in June 2004 was completed without service 
medical records.  Subsequently, upon the veteran's notice of 
disagreement, a rating decision in May 2005 was deferred for 
lack of service medical records.  The RO indicated that they 
would request medical records from Camp Stanley, Korea.  In 
June 2005, a letter was sent to the veteran requesting an 
address for Camp "Shelby."  In October 2005, a letter was 
sent to a surgical hospital in San Francisco requesting 
service medical records for treatment between January 1, 1986 
and February 8, 1987, with no reply.  A second request was 
sent in December 2005, with no reply.  It does not appear 
that the RO attempted to obtain service medical records from 
the correct place or time frame.

Furthermore, on his VA Form 21-4142, the veteran stated he 
was treated for depression at VA Medical Center in 
Murfreesboro, Tennessee, in 2000 and 2004.  The evidence does 
not contain any medical records or requests for medical 
records from that hospital.  38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The veteran also 
stated he was treated at The Lighthouse in Knoxville, 
Tennessee.  The evidence does not contain any medical records 
or requests for medical records from this facility either.

Additionally, a remand is required in order to afford the 
veteran a VA examination.  VA outpatient records from April 
2004 indicate that the veteran is currently diagnosed with 
major depressive disorder.  However, due to the lack of 
complete medical records, there is not sufficient evidence to 
render a decision on service connection.  Given the VA's duty 
to obtain a VA examination where the evidence indicates that 
the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. §§ 5103A; 
38 C.F.R. § 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all service medical and 
personnel records, VA medical records, 
and any private medical records that have 
not been secured for inclusion in the 
record.  

Specifically, the following should be 
requested:               1) service 
medical records for the veteran's period 
of active service during April 1984 to 
February 1987, which were last located at 
Camp Stanley, Korea; 2) all VA medical 
records, for 2000 to present, including 
from Murfreesboro, Tennessee; and 3) 
private medical records from The 
Lighthouse in Knoxville, Tennessee.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

2.  Afford the veteran a VA examination 
for an acquired psychiatric disorder, to 
include major depressive disorder, with 
symptoms of fatigue and anxiety.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the veteran's acquired psychiatric 
disorder, to include major depressive 
disorder, with symptoms of fatigue and 
anxiety, had its onset during service, is 
in any other way causally related to his 
active service or occurred within a year 
after service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


